DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-4, 7-12, 14, 16-18, 21, 23, 26-27, and 29-30, filed on 11/15/2019, are currently pending and are under examination. 
Specification
The disclosure is objected to because of the following informalities:
In par. [0024], it is unclear what a “CCD sensor” is. 
Appropriate correction is required.
Claim Objections
Claims 18 and 29 objected to because of the following informalities:  
In claim 12, line 1, “The apparatus of the preceding claim 9” should read “The apparatus of claim 9”. 
In claim 18, it is unclear what a “CCD sensor” is. 
In claim 29, line 8, “detect motion of the apparatus to emit” should read “detect motion of the apparatus and to emit”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 16, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first, second, and third acceleration" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be understood that claim 12 depends on claim 11 which provides proper antecedent basis. 
Claim 14 recites the limitation "the first, second, and third rotation" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be understood that claim 14 depends on claim 11 which provides proper antecedent basis. 
Claim 16 recites the limitation "the first, second, and third acceleration" in lines 9 and 17, and "the first, second, and third rotation" in lines 11 and 19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be understood that claim 16 depends on claim 11 which provides proper antecedent basis. 
Claim 26 recites the limitation “the pulse wave signal indicative of a plurality of heart periods” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be understood that claim 26 depends on claim 23 which provides proper antecedent basis. 
Claim 27 recites the limitation “the blood pressure variability, the respiratory rate variability, the heart rate variability” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be understood that claim 27 depends on claim 23 which provides proper antecedent basis. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4, 7-12, 14, 16-18, 21, 23, 26-27, and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an apparatus and method for determining a pulse wave signal by measuring a pulse wave, measuring motion, and determining the reliability of the signal. 
The limitation of an apparatus for determining a pulse wave signal, as drafted in claims 1-4, 7-12, 14, 16-18, 21, 23, and 26-27, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (For example: obtaining the first and second data sets (i.e. sensor signals) and calculating (i.e. determining) a pulse wave from the first data set and determining reliability of the pulse wave based on the second dataset), but for the recitation of generic sensors and computer elements. That is, other than reciting a control unit, a first sensor to measure pulse wave, and a second sensor to detect motion, nothing in the elements of the claims precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The limitation of a method for determining a pulse wave signal, as drafted in claims 29 and 30, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, as explained above with reference to apparatus claims 1-4, 7-12, 14, 16-18, 21, 23, and 26-27. 
This judicial exception is not integrated into a practical application because the claims only recite generic computer elements to measure the pulse wave and determine a reliability signal. The control unit and sensors are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. It is well known to use 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control unit and sensors to determine the pulse wave signal amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, 18, 21, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON IDS), hereinafter Ouchi.
Regarding claim 1, Ouchi teaches an apparatus for determining a pulse wave signal representative of vital signs of a subject (e.g. Abstract; Par. [0008]), the apparatus comprising:
a control unit (e.g. Fig. 1: pulse wave processing apparatus 100);
a first sensor coupled to the control unit and configured to emit a first signal indicative of a pulse wave of a subject (e.g. Fig. 1: pulse wave measuring unit 101; Par. [0030]);
a second sensor coupled to the control unit and configured to detect motion of the apparatus and to emit a second signal based on the detected motion (e.g. Fig. 1: body movement measuring unit 102; Par. [0032]);
wherein the control unit is configured to:
receive the first signal from the first sensor (e.g. Fig. 1: pulse wave measuring unit 101; Par. [0030]);
determine a pulse wave signal based on the first signal (e.g. Par. [0030]: “The pulse wave measuring unit 101 thus measures the pulse wave and outputs a pulse wave signal expressing the measured pulse wave.”);
receive the second signal from the second sensor (e.g. Fig. 1: body movement measuring unit 102; Par. [0032]); and
determine a reliability signal [Note: the “reliability signal” is being understood as any representation that states that the data is accurate enough to use, as described in Par. [0045] of the instant specification.] based on the second signal, the reliability signal being indicative of a reliability of the first signal (e.g. Par. [0050]: eliminating parts of the pulse wave signal that are influenced by body movements to result in a reliable signal that can be used to detect pulse wave intervals).
Regarding claim 2, Ouchi further teaches wherein the reliability signal is indicative of a reliability of the pulse wave signal (e.g. Par. [0050]: eliminating parts of the pulse wave signal that are influenced by body movements to result in a reliable signal that can be used to detect pulse wave intervals).
Regarding claim 3, Ouchi further teaches wherein the control unit is configured to determine one or more correlation values based on the pulse wave signal (e.g. Fig. 1: correlation coefficient calculating unit 106); and determining the reliability signal is based on the one or more correlation values (e.g. Par. [0034], [0036]: eliminating parts of the signal that have a correlation coefficient equal to or greater than a threshold).
Regarding claim 17, Ouchi further teaches wherein the apparatus comprises a main body configured to carry the control unit, the first sensor, and the second sensor (e.g. Fig. 2: pulse wave processing apparatus in inside of a unit configured to be attached to a patient).
Regarding claim 18, Ouchi further teaches wherein the first sensor is configured to detect light reflected from and permeating through tissue of the subject (e.g. Par. [0030], lines 5-10); and wherein emitting the first signal is based on the detected light, and wherein the first sensor comprises one or more of an optical sensor, a CCD sensor, a heart rate monitor (HRM), and wherein the second sensor comprises one or more of an accelerometer, a magnetometer, and a gyroscope (e.g. Par. [0030]: an optical sensor is used; Par. [0032]: an accelerometer is used).
Regarding claim 21, Ouchi further teaches a light source coupled to the control unit and configured to illuminate tissue of the subject, and wherein the control unit is configured to control the light source to selectively illuminate tissue of the subject (e.g. Par. [0030]; Fig. 2: control unit 100 coupled to pulse wave measuring unit 101; Par. [0040]: the system comprises a switch used to control the sensors).
Regarding claim 29, Ouchi teaches a method for determining a pulse wave signal representative of vital signs of a subject (e.g. Abstract; Par. [0008]), the method comprising:

determining, by the control unit, the pulse wave signal based on the first signal (e.g. Par. [0030]: “The pulse wave measuring unit 101 thus measures the pulse wave and outputs a pulse wave signal expressing the measured pulse wave.”);
receiving, by the control unit, a second signal from a second sensor, wherein the second sensor is coupled to the control unit and configured to detect motion of the apparatus to emit the second signal based on the detected motion (e.g. Fig. 1: body movement measuring unit 102; Par. [0032]); and
determining, by the control unit, a reliability signal [Note: the “reliability signal” is being understood as any representation that states that the data is accurate enough to use, as described in Par. [0045] of the instant specification.] based on the second signal, the reliability signal being indicative of a reliability of the first signal (e.g. Par. [0050]: eliminating parts of the pulse wave signal that are influenced by body movements to result in a reliable signal that can be used to detect pulse wave intervals).
Regarding claim 30, Ouchi teaches a method comprising:
receiving, by a control unit of a device, a first signal emitted from a first sensor coupled to the control unit, wherein the first signal comprises vital sign data for a subject in communication with the device (e.g. Fig. 1: pulse wave processing apparatus 100, pulse wave measuring unit 101; Par. [0030]);
determining, by the control unit, a pulse wave signal for the subject based on the first signal ((e.g. Par. [0030]: “The pulse wave measuring unit 101 thus measures the pulse wave and outputs a pulse wave signal expressing the measured pulse wave.”);

determining, by the control unit, a reliability signal [Note: the “reliability signal” is being understood as any representation that states that the data is accurate enough to use, as described in Par. [0045] of the instant specification.] based on the second signal, the reliability signal being indicative of a reliability of the first signal and of a reliability of the pulse wave signal (e.g. Par. [0050]: eliminating parts of the pulse wave signal that are influenced by body movements to result in a reliable signal that can be used to detect pulse wave intervals).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON IDS), hereinafter Ouchi, as applied to claim 1 above, and further in view of Chon et al. (US Patent Application Publication 2016/0220188 – APPLICANT CITED ON IDS), hereinafter Chon.
Regarding claim 4, Ouchi teaches the invention as claimed. Ouchi further teaches wherein the control unit is configured to determine: one or more perfusion indices based on the pulse wave signal (e.g. Par. [0030]: pulse wave measuring unit measures the changes in light intensity due to blood flow in bloodstream); a verified pulse wave signal based on the pulse wave signal and the reliability signal (e.g. Par. [0050]: using pulse wave signal and body movement signal to result in a reliable signal that can be used to detect pulse wave intervals); and determining the reliability signal is based on the one or more perfusion indices (e.g. Par. [0050]: using pulse wave signal and body movement signal to result in a reliable signal that can be used to detect pulse wave intervals). 
However, Ouchi fails to disclose one or more frequency spectra based on the pulse wave signal, and determining the reliability signal is based on the one or more frequency spectra. Chon, in a similar field of endeavor, teaches a pulse oximeter embedded with a motion and noise artifact detection algorithm. Chon teaches it is known to determine frequency spectra based on the pulse wave signal and determining a reliability signal based on the frequency spectra (e.g. Par. [0029]: determining a time frequency spectrum of the pulse wave signal and determining is the signal is noisy). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi with determining the frequency spectra based on the pulse wave signal and determining a reliability signal based on the frequency spectra as taught by Chon in order to provide the predictable results of finding and eliminating noise in the signal to result in a signal free from noise that can be used in further analysis. 
Regarding claim 7, Ouchi in view of Chon teaches the invention as claimed. Ouchi further teaches wherein determining the verified pulse wave signal comprises one or more of: selectively discarding one or more portions of the pulse wave signal based on the reliability signal and determining the verified pulse wave signal based on the pulse wave signal without the discarded one or more portions of the pulse wave signal and selectively selecting one or more portions of the pulse wave signal 
Regarding claim 8, Ouchi in view of Chon teaches the invention as claimed. Ouchi further teaches wherein determining the verified pulse wave signal comprises: selectively assigning a signal quality index (SQI) to one or more portions of the pulse wave signal based on the reliability signal (e.g. Par. [0034]: determining a correlation coefficient which is considered to be a signal quality index); wherein determining the verified pulse wave signal is exclusively based on the one or more portions of the pulse wave signal where each of the one or more portions of the pulse wave signal has assigned thereto a signal quality index fulfilling a minimum requirement (e.g. Par. [0036]: eliminating parts of the pulse wave data where the correlation values are equal to or larger than a threshold value).
Regarding claim 9, Ouchi in view of Chon teaches the invention as claimed. Ouchi further teaches wherein the signal quality index comprises one or more of: one or more discrete values, the one or more discrete values optionally being selected from a predetermined set of discrete values; and a numeric value, the numeric value optionally falling within a predetermined numeric range ranging from a minimum value to a maximum value (e.g. Par. [0034]: determining a correlation coefficient; Par. [0036]: eliminating parts of the pulse wave data where the correlation values are equal to or larger than a threshold value; Fig. 8: step S18 and S19).
Regarding claim 10, Ouchi in view of Chon teaches the invention as claimed. Ouchi further teaches wherein fulfilling a minimum requirement comprises one or more of: exceeding a minimum value, falling within a range defined by a minimum value and a maximum value, and not exceeding a maximum value (e.g. Par. [0036]: eliminating parts of the pulse wave data where the correlation values are equal to or larger than a threshold value).
Regarding claim 12, Ouchi in view of Chon teaches the invention as claimed. Ouchi further teaches wherein determining the reliability signal is based on the first, second, and third acceleration, wherein determining the reliability signal comprises determining whether the first, second, and third acceleration exceeds a predetermined acceleration threshold value (e.g. Par. [0032]: body movement sensor measures accelerations in the three axial directions; Par. [0050]: eliminating parts of the signal that are influenced by body movement).
Claims 11, 14, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON IDS), hereinafter Ouchi, and further in view of Chon et al. (US Patent Application Publication 2016/0220188 – APPLICANT CITED ON IDS), hereinafter Chon, as applied to claim 4 above, and further in view of Zong et al. (US Patent Application Publication 2015/0190096). 
Regarding claim 11, Ouchi in view of Chon teaches the invention as claimed. Ouchi further teaches wherein the second sensor is configured to detect one or more of: a first acceleration along a first axis, a second acceleration along a second axis, and a third acceleration along a third axis (e.g. Par. [0032]: body movement sensor measures accelerations in the three axial directions). However, Ouchi fails to disclose a first rotation about a first axis, a second rotation about a second axis, and a third rotation about a third axis. Zong, in a similar field of endeavor, teaches a system to identify motion artifacts. Zong teaches it is known for a sensor to detect a first rotation about a first axis, a second rotation about a second axis, and a third rotation about a third axis (e.g. Par. [0027]: the acceleration unit determines a composite signal based on the acceleration and rotation in three directions). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Chon to include the sensor to detect a first rotation about a first axis, a second rotation about a second axis, and a third rotation about 
Regarding claim 14, Ouchi in view of Chon teaches the invention as claimed. However, Ouchi in view of Chon fails to disclose wherein determining the reliability signal is based on the first, second and third rotation, and wherein determining the reliability signal comprises determining whether the first, second, and third rotation exceeds a predetermined rotation threshold value. Zong, in a similar field of endeavor, teaches a system to identify motion artifacts. Zong teaches it is known to determine a reliability signal based on the first, second and third rotation, and wherein determining the reliability signal comprises determining whether the first, second, and third rotation exceeds a predetermined rotation threshold value (e.g. Par. [0027] – [0028]: the acceleration unit determines a composite signal based on the acceleration and rotation in three directions). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Chon to include determining a reliability signal based on the first, second and third rotation, and wherein determining the reliability signal comprises determining whether the first, second, and third rotation exceeds a predetermined rotation threshold value as taught by Zong in order to provide the predictable results of improved detection of body movement.
Regarding claim 16, Ouchi in view of Chon teaches the invention as claimed. Ouchi further teaches wherein the control unit is configured to determine, for at least one portion of the pulse wave signal: the first, second, and third acceleration pertaining to the at least one portion of the pulse wave signal (e.g. Par. [0032]: body movement sensor measures accelerations in the three axial directions); and the first, second, and third acceleration does not exceed a predetermined acceleration threshold value (e.g. Par. [0050]: eliminating parts of the signal that are influenced by body movement). However, Ouchi fails to disclose: 

the one or more correlation values;
the one or more perfusion indices; and
the one or more frequency spectra; 
	the first, second, and third rotation pertaining to the at least one portion of the pulse wave signal; and wherein the control unit is configured to determine the verified pulse wave signal based on the at least one portion of the pulse wave signal by determining that: 
the value indicative of signal quality exceeds a predetermined signal quality threshold value; and 
the first, second, and third rotation does not exceed a predetermined rotation threshold value.
Chon, in a similar field of endeavor, teaches a pulse oximeter embedded with a motion and noise artifact detection algorithm. Chon teaches it is known to have a value indicative of signal quality pertaining to the at least one portion of the pulse wave signal based on frequency spectra (e.g. Par. [0013]: obtain a noise quality index based on the time frequency spectrum), and wherein the control unit is configured to determine the verified pulse wave signal based on the at least one portion of the pulse wave signal by determining that the value indicative of signal quality exceeds a predetermined signal quality threshold value (e.g. Par. [0062]: when the noise value exceeds a threshold value, noise in the signal is detected).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Chon to include the value indicative of signal quality pertaining to the at least one portion of the pulse wave signal based on frequency spectra, and the control unit configured to determine the verified pulse wave signal based on the at least one portion of the pulse wave signal by determining that the value indicative of signal 
However, Ouchi in view of Chon fails to disclose the first, second, and third rotation pertaining to the at least one portion of the pulse wave signal, and the first, second, and third rotation does not exceed a predetermined rotation threshold value. 
Zong, in a similar field of endeavor, teaches a system to identify motion artifacts. Zong teaches it is known for the first, second, and third rotation to pertain to the pulse wave signal and for the first, second, and third rotation to not exceed a predetermined rotation threshold value (e.g. Par. [0027] – [0028]: the acceleration unit determines a composite signal based on the acceleration and rotation in three directions). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Chon to include the first, second, and third rotation to pertain to the pulse wave signal and for the first, second, and third rotation to not exceed a predetermined rotation threshold value as taught by Zong in order to provide the predictable results of improved detection of body movement to determine a signal that is free from noise and other movement artifacts.
Regarding claim 27, Ouchi in view of Chon, and further in view of Zong teaches the invention as claimed. Ouchi further teaches wherein the control unit is configured to: determine at least one correlation value based on at least one of the blood pressure variability, the respiratory rate variability, the heart rate variability, and a respective reference value (e.g. Par. [0005]: the pulse wave is equivalent to the heart rate; Par. [0034]: correlation between the pulse wave and body movement (i.e. reference value) is determined); and determine a medical condition of the subject based on the at least one correlation value (e.g. Par. [0049]: determine and display the pulse wave interval data, which is being considered the medical condition).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON IDS), hereinafter Ouchi, as applied to claims 1 and 21 above, and further in view of Banet et al. (US Patent Application Publication 2011/0066037), hereinafter Banet. 
Regarding claim 23, Ouchi teaches the invention as claimed. Ouchi further teaches wherein wherein:
the light source is arranged in close proximity to the first sensor, wherein the light source is configured to illuminate tissue of the subject positioned in close proximity or in contact with the first sensor (e.g. Par. [0030]: pulse wave measuring unit includes an LED to illuminate tissue of the subject; Fig. 2: the pulse wave measuring unit is attached to the finger); 
the pulse wave signal is representative of a heartbeat of the subject (e.g. Par. [0005]: the pulse wave is equivalent to heart rate); and
wherein the control unit is configured to:
control the first sensor to emit the first signal (e.g. Par. [0040]; Fig. 8: step S11);
control the second sensor to emit the second signal (e.g. Par. [0040]; Fig. 8: step S12);
select a portion of the pulse wave signal indicative of a plurality of heart periods (e.g. Par. [0045]: determining an applicable range of pulse wave signal to be used which includes multiple pulse wave intervals; Fig. 11: applicable range that can be used includes plurality of pulse wave intervals); and 
 	for the portion of the pulse wave signal indicative of a plurality of heart periods:
determine one or more of a heart rhythm, a heart rate variability, and a heart rate based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods (e.g. Par. [0005]: pulse wave is equivalent to heart rate; Par. [0030]: determine pulse wave).

determine a blood pressure variability and a blood pressure based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods; and
determine a respiratory rate variability and a respiratory rate based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods. 
Banet, in a similar field of endeavor, teaches a multi-sensor system that monitors respiratory rate. Banet teaches it is known to determine a blood pressure variability and a blood pressure based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods, and determine a respiratory rate variability and a respiratory rate based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods (e.g. Par. [0097]: determine heart rate, blood pressure, and respiratory rate from PPG waveforms).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi to include determining a blood pressure variability and a blood pressure based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods, and a respiratory rate variability and a respiratory rate based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods as taught by Banet in order to provide the predictable results of improved patient monitoring to alert the user when the data does not meet the necessary parameters (e.g. Fig. 13: step 67).  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON IDS), hereinafter Ouchi, further in view of Chon et al. (US Patent Application Publication 2016/0220188 – APPLICANT CITED ON IDS), hereinafter Chon, and further in view of Zong et al. (US Patent Application Publication 2015/0190096), as applied to claim 16 above, and further in view of Lin et al. (Lin, Wan-Hua et al. Comparison of heart rate variability from PPG with that from ECG. IFMBE proceedings. January 1, 2014. Springer, DE, XP055420109, ISSN: 1680-0737 vol. 42, pages 213-215, DOI: 10.1007/978-3-319-03005-0 54. – APPLICANT CITED ON IDS), hereinafter Lin. 
Regarding claim 26, Ouchi in view of Chon and further in view of Zong teaches the invention as claimed. However, Ouchi fails to disclose wherein the portion of the pulse wave signal indicative of a plurality of heart periods is indicative of a plurality of heart periods over a continuous period of at least 1 minute, preferably of at least 3 minutes, more preferably of at least 5 minutes, and wherein the pulse wave signal indicative of a plurality of heart periods relates to a plurality of heart periods in direct succession to one another. 
Lin, in a similar field of endeavor, teaches pulse rate variability can be used as an alternative to heart rate variability. Lin teaches it is known for the pulse wave signal indicative of a plurality of heart periods is indicative of a plurality of heart periods over a continuous period of at least 1 minute, preferably of at least 3 minutes, more preferably of at least 5 minutes (e.g. Page 214, first paragraph), and wherein the pulse wave signal indicative of a plurality of heart periods relates to a plurality of heart periods in direct succession to one another (e.g. Page 213, Section II. Methodology, A. Experiment Procedure: ECG and PPG were measured continuously for 5 minutes). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Chon and further in view of Zong to include the pulse wave signal indicative of a plurality of heart periods is indicative of a plurality of heart periods over a continuous period of at least 1 minute, preferably of at least 3 minutes, more preferably of at least 5 minutes, and wherein the pulse wave signal indicative of a plurality of heart periods relates to a plurality of heart periods in direct succession to one another as taught by Lin in order to provide the predictable results of providing improved and continuous patient monitoring. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greifer (US Patent Application Publication 2015/0223760) teaches a screening procedure and apparatus to identify risk of arrhythmia. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792